Eschweiler, J.
Tbe effect of this proceeding is to again challenge tbe power of tbe legislature to pass cb. 423, Laws 1911, which provides that in all counties containing a city of tbe first class, thereby designating Milwaukee county, no-justice of tbe peace in said county shall have jurisdiction or cognizance over tbe actions of garnishment, replevin, attachment, and bastardy proceedings, and that justices of tbe peace of tbe city of Milwaukee shall not exercise jurisdiction in actions of unlawful entry and detainer.
*191Tbe legislature by cb. 849, Laws 1909, created tbe civil ■court of Milwaukee county, designed to take tbe place, to a large extent, of tbe courts of justices of tbe peace in said county. Tbat law provided for bolding branches of said court from time to time in different parts of Milwaukee •county, wbicb provision would include tbe city of West Allis and other cities. Tbe jurisdiction taken away by cb. 423, Laws 1911, is now vested in such civil court.
It is contended by defendant in bis return that this depriving tbe justices of the peace of a city like West Allis of their former jurisdiction over tbe actions specified in said cb. 423 is a serious curtailment of tbe rights and remedies of tbe citizens of West Allis and places them at a great disadvantage in tbat they are compelled to travel to tbe city of Milwaukee for such relief, and tbat such legislation is in violation of tbe rights secured to them by sec. 9, art. I, of tbe Wisconsin constitution, relating to remedy for wrong. In appellant’s brief it is also claimed tbat bis rights secured by tbe Fourteenth amendment to tbe United States constitution are violated.
Tbe right of tbe people to have courts of justices of tbe peace is firmly secured by sec. 15, art. VII, Const., providing for tbe election of such officers, but tbat section also contains tbe following: “The justices thus elected shall have such civil and criminal jurisdiction as shall he prescribed by la/w"
In tbe case of State ex rel. Burke v. Hinkel, 144 Wis. 444, 129 N. W. 393, this court held tbat under this constitutional provision just quoted tbe legislature could not enact a law wbicb amounted to a practical abrogation of tbe powers of such justices. On tbe other band, it was held in the case of State ex rel. McLogan v. Burke, 161 Wis. 429, 154 N. W. 627, that the limitations upon tbe number and.powers of justices of tbe peace in Milwaukee county prescribed in this precise chapter under question, ch. 423, Laws 1911, and cbs. 424 and 468 of tbe,same year, were within tbe power of the legislature and not unconstitutional. Tbe precise question, therefore, as here raised has already been passed upon and determined by *192this court in tbe case last cited, which involved a still greater restriction upon the powers of the justices of the peace for Milwaukee city than is the situation here and settles the law upon this particular statute. It necessarily determined that there is no denial of any one’s rights under sec. 9, art. I, Const. There is no ground for claiming that it is a violation of the Fourteenth amendment to the federal constitution.
The order of the circuit court should therefore be affirmed.
By the Court. — Order affirmed.